DETAILED ACTION
This action is responsive to Applicant’s amendments/remarks filed 4/4/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-10 are pending.
Claims 1 and 10 are currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 (all pending claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation: “one recess…completely surrounding the central portion” is regarded as new matter. Particularly, the word “completely” is defined as “in a complete manner; fully, perfectly; entirely, wholly, thoroughly” (Oxford English Dictionary), and “surrounding” as “to enclose, encompass, or beset on all sides; to stand, lie, or be situated around” (OED). The instant drawings appear to show wherein the recess #40 extends around and radially outward from an outer peripheral edge of the central portion of surface #34, but the central portion is bounded below by a diffusion space adjacent the shower plate #36 and above by more of the main body and diffusion spaces #55 and #49. As such, the central portion is not “completely surrounded” by the recess, but only “partially surrounded”. As such, this limitation is considered to be new matter.
Regarding claims 2-10, the claims are rejected at least based upon their dependencies to claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “one recess…completely surrounding the central portion” is confusing in light of the disclosure, and thus is regarded as indefinite claim language. Particularly, the word “completely” is defined as “in a complete manner; fully, perfectly; entirely, wholly, thoroughly” (Oxford English Dictionary), and “surrounding” as “to enclose, encompass, or beset on all sides; to stand, lie, or be situated around” (OED). The instant drawings appear to show wherein the recess #40 extends around and radially outward from an outer peripheral edge of the central portion of surface #34, but the central portion is bounded below by a diffusion space adjacent the shower plate #36 and above by more of the main body and diffusion spaces #55 and #49. As such, the central portion is not “completely surrounded” by the recess, but only “partially surrounded”.
In the interest of compact and expedited prosecution, the Examiner interprets the limitation as reading “one recess extending around a circumference of the central portion of the flat opposing surface and at least partially surrounding the central portion so that the central portion is lower than the one recess.”
Regarding claims 2-10, the claims are rejected at least based upon their dependencies to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Saitou (US Pub. 2015/0267298) in view of Tsuda (US Pub. 2010/0310772) and Umotoy (US Patent 6,302,965).
Regarding claim 1, Saitou teaches a gas processing apparatus ([0033] and Fig. 1, entirety) for performing a process by supplying a processing gas to a substrate in a processing chamber kept in a vacuum atmosphere ([0033] and Fig. 1, chamber #1 and wafer W, with process gases #61-#64), comprising: 
a mounting part located in the processing chamber and configured to mount the substrate on the mounting part ([0033] and Fig. 1, mounting table #2 and wafer W inside chamber #1); 
a gas supply part ([0033] and Fig. 1, gas shower head #5) located above the mounting part (see Fig. 1) to constitute a ceiling portion of the processing chamber (Fig. 1, rigidly attached to plate #32, which forms a ceiling), the gas supply part having a plurality of first gas supply holes ([0044] and Fig. 2, gas supply openings #511) for supplying the processing gas ([0044]: reactant gas); 
a gas supply path forming part ([0040] and Figs. 1 and 2, ceiling plate #31 and holding plate #32) comprising a supply path for the processing gas ([0044]: supplying gases to the processing space), the gas supply path forming part including a flat opposing surface (see annotated Fig. 2 below) 

    PNG
    media_image1.png
    317
    792
    media_image1.png
    Greyscale

which faces the gas supply part from above (see Fig. 2, facing showerhead #5 from above) and defines a first diffusion space ([0044] and Fig. 2, diffusion space #50) for diffusing the processing gas in a lateral direction (see Fig. 2, formed in a lateral orientation) and a plurality of second gas supply holes ([0064] and Figs. 2 and 4, discharge openings #42 of the center gas supply unit #4) at a central portion of the flat opposing surface so that the plurality of second gas supply holes are connected downward to the first diffusion space (see Figs. 2, feed into diffusion space #50 outward and downward); and

    PNG
    media_image2.png
    302
    508
    media_image2.png
    Greyscale


a plurality of gas dispersion portions surrounding the central portion of the flat opposing surface (see Examiner’s annotated Fig. 2 above), each of the plurality of gas dispersion portions having a plurality of gas discharge holes (all portions make up gas supply unit #4 as shown in Figs. 4 and 5, where the gas supply unit has a plurality of gas discharge openings #42) opened in a horizontal direction so as to discharge the processing gas from the plurality of gas discharge holes in the horizontal direction (see Figs. 2 and 5, gas supply arrows into diffusion space #50 horizontally).

Saitou does not teach wherein the plurality of second gas supply holes open downward.
However, Tsuda teaches wherein a plurality of second gas supply holes open downward (Tsuda – [0073] and Fig. 4, gas supply holes open outward and downward in a plurality of directions).
Saitou and Tsuda both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the plurality of second gas supply holes of Saitou to open in a plurality of directions, since Tsuda teaches such a feature advantageously weakens the strength of the gas flow to the wafer in order to prevent over-absortion of the source gas (Tsuda – [0076]) and maintain uniform gas concentration on the wafer surface ([0077]).

Modified Saitou does not teach one recess extending along a circumference of the central portion of the flat opposing surface and at least partially surrounding (as interpreted above due to the rejection under section 112b) the central portion so that the central portion is lower than the one recess, nor wherein the plurality of gas dispersion portions are located in the one recess without protruding from the flat opposing surface, nor wherein the plurality of gas discharge holes are opened at a position below an upper surface of the one recess and above the flat opposing surface.
	However, Umotoy teaches one recess (Umotoy – C3, L45 and Figs. 1-3, annular groove #42) extending along a circumference of the central portion of the flat opposing surface (Umotoy – Figs. 1-3, extends along a circumference of plate #40, where the flat opposing surface is taught by Saitou above) and at least partially surrounding the central portion (Saitou modified by Umotoy would have the groove #42 at least partially surrounding the central portion of the plate of Saitou) so that the central portion is lower than the one recess (Umotoy – Fig. 3, recess #42 extends upwards away from the bottom surface of plate #40), and wherein the plurality of gas dispersion portions (Umotoy – C3, L48 and Fig. 3, passages #30) are located in the one recess without protruding from the flat opposing surface and wherein the plurality of gas discharge holes are opened at a position below an upper surface of the one recess and above the flat opposing surface (Umotoy – C4, L13-17 and Fig. 3, passages #30 located within the recess #42 and, when modifying Umotoy, one would located the gas dispersion portions within the recess in order to eliminate much of the flat part of the surface of the face in order to reduce unwanted deposition of solid material on the plate face instead of the wafer).
Modified Saitou and Umotoy both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the gas supply path forming part to include the recess/dispersion portion arrangement of Umotoy in order to ensure that vaporized material can flow evenly into the chamber toward the wafer, and deposit a layer with improved uniformity (Umotoy – C3, L56-65).

To clarify the record, the claim limitations “for performing a process by supplying a processing gas to a substrate in a processing chamber kept in a vacuum atmosphere”, “configured to mount the substrate on the mounting part”, “for supplying the processing gas”, “for diffusing the processing gas in a lateral direction”, and “so as to discharge the processing gas from the plurality of gas discharge holes into the one recess in the horizontal direction” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II) and 2111.2(II). The Saitou apparatus explicitly teaches all of the intended uses, as set forth above.

Regarding claim 2, Saitou teaches wherein the gas supply path forming part ([0040] and Figs. 1 and 2, ceiling plate #31) includes a common flow path (see annotated Fig. 2 below) commonly connected to the supply path ([0068] and Fig. 2, supply lines #321 and #322) and the plurality of second gas supply holes ([0064] and Figs. 2 and 4, discharge openings #42 of the center gas supply unit #4) to introduce the processing gas into the supply path and the plurality of second gas supply holes and supplied with the processing gas from an upstream side ([0067]-[0068]: supply lines #321/#322 feed gas to space #311 and chamber).

    PNG
    media_image3.png
    168
    334
    media_image3.png
    Greyscale


To clarify the record, the claim limitations “to introduce the processing gas into the supply path and the plurality of second gas supply holes and supplied with the processing gas from an upstream side” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  See MPEP 2114(II). The Saitou apparatus explicitly teaches all of the intended uses, as set forth above.

Regarding claim 3, Saitou teaches wherein the plurality of second gas supply holes are configured to supply the processing gas to the first diffusion space ([0064] and Figs. 2 and 4, discharge openings #42 of the center gas supply unit #4 supply gas to #50), wherein the gas supply path forming part includes a second gas diffusion space ([0067] and Fig. 2, part of diffusion space #311, see below) provided commonly to the plurality of second gas supply holes (see Fig. 2), the gas supply path forming part allowing the processing gas to be diffused in the lateral direction (see Fig. 2, outward gas supply lines #312 angled in a diagonal direction, which has a lateral component) and to be supplied to the plurality of second gas supply holes (see Fig. 2, #312 feed each discharge openings #42 of the center unit #4), and wherein the common flow path is configured to supply the processing gas to the supply path and the second gas diffusion space (see annotated Figs below, common flow path in volume communication with lines #321, #322, and the second diffusion space).

    PNG
    media_image3.png
    168
    334
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    171
    301
    media_image4.png
    Greyscale

To clarify the record, the claim limitations “configured to supply the processing gas to the first diffusion space”, “allowing the processing gas to be diffused in the lateral direction and to be supplied to the plurality of second gas supply holes”, and “configured to supply the processing gas to the supply path and the second gas diffusion space” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II). The Saitou apparatus explicitly teaches the intended uses, as set forth above.

	
Regarding claim 4, Saitou teaches wherein the plurality of first gas supply holes (Fig. 2, gas supply openings #511) and the plurality of second gas supply holes ([0064] and Figs. 2 and 4, discharge openings #42 of the center gas supply unit #4) do not overlap with each other (see Fig. 2, first and second gas supply holes do not overlap each other when viewed in a horizontal direction).

Regarding claim 5, Saitou teaches wherein the gas processing apparatus is a film forming apparatus configured to form a film (Abstract) by sequentially supplying, through a plurality of cycles ([0003]: multi-layer deposition), a raw material gas that is the processing gas ([0068]: titanium chloride gas), a3Appl. No. 16/035,817Attorney Docket No. 36010UResponse to Office Action mailed October 2, 2020 replacement gas that replaces an atmosphere ([0068]: nitrogen gas), and a reaction gas ([0068]: ammonia gas) that reacts with the raw material gas and produces a reaction product on the substrate ([0078]), and wherein a flow path for the raw material gas, a flow path for the reaction gas, and a flow path for the replacement gas are connected to an upstream side of the supply path of the processing gas (Figs. 1 and 2, all components are part of the same apparatus, and are thus “connected to” all sides of the supply path, as set forth above).

To clarify the record, the claim limitation “configured to form a film by sequentially supplying, through a plurality of cycles, a raw material gas that is the processing gas, a replacement gas that replaces an atmosphere, and a reaction gas that reacts with the raw material gas and produces a reaction product on the substrate” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The Saitou apparatus explicitly teaches the intended uses, as set forth above.

Regarding claim 6, Saitou teaches the limitations of the claim, since the apparatus teaches a merging point of the processing/raw material gas (as in annotated Fig. 2 below), and mixed gas flowing from that point would be able to have equal travel distances (“lengths of the flow paths”) to any of the gas dispersion portions, which are arranged symmetrically about a long axis of the supply path (as in the Examiner’s annotated interpretation of Fig. 2, reproduced below).

    PNG
    media_image5.png
    179
    258
    media_image5.png
    Greyscale

    PNG
    media_image2.png
    302
    508
    media_image2.png
    Greyscale


Regarding claim 7, Saitou teaches wherein the plurality of second gas supply holes, the second gas diffusion space, and the common flow path are provided in the gas supply path forming part (see below, features all located within plates #31/#32, interpreted above as the gas supply path forming part and including the central gas supply unit #4 with holes #42).

    PNG
    media_image4.png
    171
    301
    media_image4.png
    Greyscale

    PNG
    media_image3.png
    168
    334
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    302
    508
    media_image2.png
    Greyscale

    PNG
    media_image5.png
    179
    258
    media_image5.png
    Greyscale


wherein the lengths of the flow paths extending from the merging point (see above) to each of the gas dispersion portions (see above) and a length of a flow path extending from the merging point to the second gas diffusion space (see above) are equal to each other (as above, merging point to gas dispersion portions appear to be equal, and a path can be drawn from the merging point to the second diffusion space that is equal to that same length, for the reasoning provided below).
The limitation “a length of a flow path extending from the merging point to the second gas diffusion space” is an extremely broad limitation, since “a length” from a point to a space does not need to be a straight line, and may be a winding path from the merging point to an arbitrary point in the diffusion space.

Regarding claim 8, Saitou teaches wherein the gas supply path forming part (Fig. 2, plates #31 and #32) includes: a plurality of supply paths, which includes the supply path ([0068] and Fig. 2, supply lines #321 and #322), each of the plurality of supply paths provided for each of the gas dispersion portions (see below, as reproduced), a third gas diffusion space (see annotated Fig. 2 below) configured to laterally diffuse the processing gas (as below, third space formed substantially in a lateral direction) to supply the processing gas to each of the plurality of supply paths (third diffusion space as below is in volume communication with all adjacent gas passageways); and branch paths (see annotated Fig. 2 below) formed at a downstream side of the merging4Appl. No. 16/035,817Attorney Docket No. 36010UResponse to Office Action mailed October 2, 2020 point (see below) and configured to supply the processing gas, the reaction gas, and the replacement gas to different positions in the third gas diffusion space (as the branch paths are in volume communication with the third diffusion space, they would all be capable of supplying any gas to any position within that space).

    PNG
    media_image6.png
    171
    301
    media_image6.png
    Greyscale

    PNG
    media_image5.png
    179
    258
    media_image5.png
    Greyscale

    PNG
    media_image7.png
    160
    221
    media_image7.png
    Greyscale

To clarify the record, the limitations “configured to laterally diffuse the processing gas to supply the processing gas to each of the plurality of supply paths” and “configured to supply the processing gas, the reaction gas, and the replacement gas to different positions in the third gas diffusion space” are interpreted as an intended uses of the apparatus and are given weight to the extent that the prior art would be capable of performing the intended uses. See MPEP 2114(II). The Saitou apparatus would be capable of performing the intended uses as set forth above.

Regarding claim 9, Saitou teaches a gas storage part located in the flow path for the replacement gas and configured to store the replacement gas ([0068] and Fig. 1, gas supply source #61); and a valve ([0068] and Fig. 1, valve #602) located on a downstream side of the gas storage part in the flow path for the replacement gas (see Fig. 1, flowing towards the chamber #1), and configured to be opened and closed so as to allow the replacement gas to be supplied from the gas storage part to the processing chamber after the replacement gas is stored in the gas storage part and a pressure inside the gas storage part is increased ([0068]: supplying/stopping nitrogen gas from source #61, where the tank would necessarily be pressurized if it contained nitrogen).

To clarify the record, the claim limitations “configured to store the replacement gas”, and “configured to be opened and closed so as to allow the replacement gas to be supplied from the gas storage part to the processing chamber after the replacement gas is stored in the gas storage part and a pressure inside the gas storage part is increased” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II). The Saitou apparatus explicitly teaches the intended uses, as set forth above.

Regarding claim 10, Saitou does not teach wherein an opening area of the one recess decreases upward.
However, Umotoy teaches wherein an opening area of the one recess (Umotoy – C3, L45 and Figs. 1-3, annular groove #42) decreases upward (Umotoy – Fig. 3, cross sectional area appears to decrease in the vertical direction).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the gas supply path forming part to include the recess/dispersion portion arrangement of Umotoy in order to ensure that vaporized material can flow evenly into the chamber toward the wafer, and deposit a layer with improved uniformity (Umotoy – C3, L56-65).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                                        
/Benjamin Kendall/Primary Examiner, Art Unit 1718